In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00034-CR
         ______________________________


          SUSIE ANN PICKROM, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 34,043-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

       Susie Ann Pickrom, appellant, has filed with this Court a motion to dismiss her appeal. The

motion is signed by Pickrom and by her counsel in compliance with Rule 42.2(a) of the Texas Rules

of Appellate Procedure. See TEX . R. APP . P. 42.2(a). As authorized by Rule 42.2, we grant the

motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:        April 24, 2008
Date Decided:          April 25, 2008

Do Not Publish




                                                2